COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JESUS RICARDO DE HOYOS,


                            Appellant,

v.

JESUS URBINA,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00106-CV

Appeal from the

341st District Court

of Webb County, Texas

(TC#2008-CVE-1669-D3)

MEMORANDUM OPINION

	Pending before the Court is a joint motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a).  The parties represent to the Court that they have settled all of the claims and causes of
action pending in the lawsuit below and have agreed to dismiss the appeal.  The parties have
complied with the requirements of Tex.R.App.P. 42.1(a)(2).
	We have considered the cause on the motion and conclude that the motion should be granted.
Therefore, we grant the joint motion to dismiss, and in  accordance with the parties' agreement, costs
are taxed against the party incurring the same.  See Tex.R.App.P. 42.1(d).

						GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.